Case 1:11-md-02221-NGG-RER Document 895 Filed 01/15/20 Page 1 of 30 PageID #: 36887




   UNITETTSTATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
                                                         X

     IN RE AMERICAN EXPRESS ANTI-STEERING                                                     i
     RULES ANTITRUST LITIGATION

                                                                      MEMORANDUM & ORDER


     This Document Relates to:                                         ll-MD-2221(NGG)(RER)

     The Consolidated Class Action




     ANIMAL LAW,INC.,IL FORNO,INC.,ITALIAN
     COLORS RESTAURANT,JASA INC.,LOPEZ-
     DEJONGE,INC.,PLYMOUTH OIL CORP. d/b/a
     LIBERTY GAS STATION,CLAM LAKE
    PARTNERS,LLC,QWIK LUBE,LLC,and
    LAJOLLA AUTO TECH,INC., on behalf of
    themselves and all others similarly situated.

                                 Plaintiffs,

                 -against-

     AMERICAN EXPRESS COMPANY and
     AMERICAN EXPRESS TRAVEL RELATED
    SERVICES COMPANY,INC.,
                                 Defendants.

                                                         X
   NICHOLAS G. GARAUFIS,United States District Judge.

         Plaintiffs bring claims against Defendants American Express Company and American

   Express Travel Related Services Company,Inc.(together,"Amex")on behalf oftwo putative

   classes:(1)a class of merchants who accept Amex cards pursuant to a Card Acceptance

   Agreement("CAA")with Amex (the"Amex Class"); and (2)a class of merchants who do not

   accept Amex cards and who have no contract with Amex (the "Non-Amex Class"). fSee Second

   Amended Consolidated Class Action Complaint("SAC")(Dkt. 864).) Currently pending before


                                                    1
Case 1:11-md-02221-NGG-RER Document 895 Filed 01/15/20 Page 2 of 30 PageID #: 36888




    the court are two motions:(1) Amex's motion to stay proceedings and compel arbitration of all

    the Amex Class's claims; and(2) Amex's motion to dismiss all ofthe Non-Amex Class's claims

    under Federal Rules ofProcedure 12(b)(1) and 12(b)(6), (See Mot. to Compel & Mot. to

    Dismiss("Mot.")(Dkt. 875).)

           For the following reasons, Amex's motion to compel arbitration is GRANTED and its

    motion to dismiss is GRANTED as to the Non-Amex Class.

    1.     BACKGROUND


           This action challenges non-discrimination provisions (the "Anti-Steering Rules")

    contained in the CAAs. (SAC ^1.) Plaintiffs allege that the Anti-Steering Rules unreasonably

    restrain interbrand price competition among general purpose credit and charge card networks

   ("credit card networks") because they: "(1)stifle competition among the networks;(2)impose

    supracompetitive merchant fees, with corresponding offsetting credit card user economic

    benefits;(3)increase the overall price of credit card transactions above competitive levels; and

   (4)raise consumer retail prices throughout the country, thereby reducing output." (Id.)

           The backgroimd ofthis case—^including the procedural history, the restraints on

    competition,the workings ofthe credit-card market in general, and Amex's platform in

    particular, etc.—^have been discussed at great length in this court's previous opinions in this

    matter and in the related case brought by the federal government.       In re Am.Exp. Anti-

    Steering Rules Antitrust Litig.. 361 F. Supp. 3d 324,331-34(E.D.N.Y. 2019); In re Am.Exp.

    Anti-Steering Rules Antitrust Litig.. No. 1 l-MD-2221 (NGG),2016 WL 748089, at *1-4

   (E.D.N.Y. Jan. 7, 2016); United States v. Am.Exp. Co.("U.S. v. Amex"). 88 F. Supp. 3d 143,

    149-67(E.D.N.Y. 2015), rev'd. 838 F.3d 179(2d Cir. 2016), affd sub nom. Ohio v. Am.Exp.
Case 1:11-md-02221-NGG-RER Document 895 Filed 01/15/20 Page 3 of 30 PageID #: 36889




    Co.("Ohio"), 138 S. Ct. 2274(2017). The court facts and aspects ofthe procedural history

    necessary to introduce and to decide the instant motion are laid out below.

           A.      The Parties


           The class representatives fall into two groups. The representatives ofthe Amex Class,

    which accept Amex cards, are:(1) Animal Land, Inc., a Georgia corporation;(2)II Fomo,Inc., a

    California corporation;(3)Italian Colors Restaurant, a California business;(3)Jasa Inc., a

   Louisiana corporation;(4)Lopez-Dejonge, Inc., an Alabama corporation;(5)Plymouth Oil

    Corp. d^/a Liberty Gas Station, a Pennsylvania corporation, and (6) Clam Lake Partners, LLC

   (successor in interest to previous class representative Firefly Air Solutions, LLC), a Minnesota

   corporation. (Id.    5-11). The representatives ofthe Non-Amex Class, which do not accept

   Amex cards, are:(1)Qwik Lube, LCC,a New York corporation and (2)LaJoUa Auto Tech,Inc.,

   a California corporation. (Id.   12-13.) Plaintiffs also assert the existence oftwo California

   Subclasses: A California Amex Subclass and a California Non-Amex Subclass. (Id ^ 104(c).)

   The California Amex Subclass is represented by II Fomo,Inc. and Italian Colors Restaurant, and

   the California Non-Amex Subclass is represented by LaJolla Auto Tech., Inc. (Id) All Plaintiffs

   are merchants. (Id ^ 104.)

           Defendant American Express Company is a New York corporation. (Id ^ 14.)

   Defendant American Express Travel Related Services Company,Inc. is a Delaware corporation

   with its principal place of business in New York,New York. (Id ^ 15.) It is a wholly owned

   subsidiary of American Express Company. (Id)

           B.     The Relevant Market


           Plaintiffs lay out two geographic markets:(1)the United States for Counts One, Two,and

   Three; and (2) California for Counts Four and Five. (SAC ^ 22.) The relevant product market is
Case 1:11-md-02221-NGG-RER Document 895 Filed 01/15/20 Page 4 of 30 PageID #: 36890




   the two-sided credit card market, including all transactions provided by Amex and its

   competitors, MasterCard, Discover, and Visa. (Id ^ 23.)

           C.      The Credit Card Industry

           Amex is one offour significant competitors in the nationwide credit card market. (SAC

   K 25.) The others are Visa, MasterCard, and Discover; in 2018,the Supreme Court described

   their market shares as Visa 45%,Amex 26.4%, MasterCard 23.3%, and Discover 5.3%. (Id ^51

   (citing Ohio. 138 S. Ct. at 2282).) According to Plaintiffs, these market shares have not

   meaningfully changed in many years. (Id)

           Credit card companies provide services both to cardholders, who use the cards to

   purchase goods and services, and to merchants, who accept those cards as payment in exchange

   for goods and services. These credit card companies thus operate a two-sided platform, offering

   services to two, distinct groups(merchants and consumers)and facilitating transactions between

   them.        Ohio. 138 S. Ct. at 2280. Credit card companies need to make a sale to both sides of

   the market to succeed; after all,"no credit-card transaction can occur unless both the merchant

   and the cardholder agree to use the same credit-card network." Id fSee also SAC 118.) Amex

   offers services directly to both merchants and consumers. (SAC K 27.)

           As Plaintiffs allege,"[w]hen a consumer uses a credit card, the merchant's point of sale

   terminal transmits a record ofthe transaction to the card's network." (Jd. ^ 20.) The network

   then pays, or facilitates the payment of, money for that transaction to the merchant, consisting of

   the purchase price charged to the customer minus the fee that network or bank charges

   merchants. (Id.) Consumers may also pay fees to use their credit cards and get rewards for

   making purchases with a particular card. (Id K 21.) Unlike its competitors, who charge variable

   merchant fees depending on the particular card the individual consumer is using,"Amex charges
Case 1:11-md-02221-NGG-RER Document 895 Filed 01/15/20 Page 5 of 30 PageID #: 36891




    a single, typically higher merchant fee for all Amex credit cards." (Id ^ 32.) Plaintiffs further

    allege that, unlike its competitors,"Amex's revenues are primarily dependent on its merchant

    fees." 041134.)

           D.      The CAA


                   1.      Relevant Version ofthe Agreement


           According to Amex,the "current, operative" form ofthe CAA between Amex and the

    merchants in the Amex Class has been in effect since October 2018. (Mot. at 5.) Plaintiffs do

    not state whether they disagree or disagree with this assertion, but do note:

                   In the[SAC],Plaintiffs assert that Amex arbitration agreements also
                   state ". . . die arbitrator's authority to make awards is limited to
                   awards to you and us alone." SAC K 90. For years, this language
                   was contained in the Amex arbitration agreement, but was removed
                   by Amex in the 2018 edition ofthe agreement. Notwithstanding this
                   change, the 2018 agreement continues to prohibit Plaintiffs from
                   obtaining market-wide injunctive relief against Amex.

   (Pis. Resp. Mem.in Opp'n to Mot.("Opp'n")(Dkt. 879)at 2 n.6.) Amex does not dispute this

    characterization ofthe changes made in 2018, and agrees with Plaintiffs that the agreement

    prohibits Plaintiffs from obtaining market-wide injunctive relief fsee Amex May 24,2019 Letter

   (Dkt. 894)). The court will therefore cite to the 2018 version ofthe CAA Amex has provided.

    All members ofthe Amex Class are bound by this agreement. tSee SAC HH 47, 90.)

                   2.      Arbitration Provisions

           The CAA provides, inter alia:

                   You or we may elect to resolve any Claim by individual, binding
                   arbitration.




                   If arbitration is chosen by either party, neither you nor we will have
                   the right to litigate that Claim in court or have a jury trial on that
                   Claim. Further, you and we will not have the right to participate in
                   a representative capacity or as a member of any class pertaining to
Case 1:11-md-02221-NGG-RER Document 895 Filed 01/15/20 Page 6 of 30 PageID #: 36892




                 any Claim subject to arbitration. ... The arbitrator's decisions are
                 as enforceable as any court order and are subject to very limited
                 review by a court. Except as set forth below, the arbitrator's
                 decision will be final and binding.

   (2018 CAA (Dkt. 877-3)§ I.e.) The provision defines "Claim" as:

                 [A]ny claim (including initial claims, counterclaims, cross-claims,
                 and diird-party claims), dispute, or controversy between you and us
                 arising from or relating to the Agreement or prior Card acceptance
                 agreements, or the relationship resulting therej&om, whether based
                 in contract, tort (including negligence, strict liability, fraud, or
                 otherwise), statutes, regulations, or any other theory, including any
                 question relating to the existence, validity, performance,
                 construction, interpretation, enforcement, or termination of the
                 Agreement or prior Card acceptance agreements,or the relationship
                 resulting thereform, except for the validity, enforceability, or scope
                 of section 7.c ofthe General Provisions.

   04§ I.e.)

                 3.       Anti-Steering Rules


          Amex's Anti-Steering Rules provide that merchants may not:

                      • indicate or imply that they prefer, directly or indirectly, any
                          Other PajTnent Products over[Amex] Card[s];

                      • try to dissuade cardholders from using [their Amex] Card;

                      • criticize or mischaracterize [the Amex] Card or any of
                        [Amex's] services or programs;

                      • try to persuade or prompt cardholders to use any Other
                        Payment Products or any other method of payment (e.g.,
                        payment by check);

                      • impose any restriction, conditions, or disadvantages when
                        the Card is accepted that are notimposed equally on all Other
                        Payment Products, except for ACH funds transfer, cash, and
                          checks;

                      • engage in activities that harm [Amex's] business or the
                        American Express Brand (or both);

                      • or promote any Other Payment Products (except the
                        Merchant's own private label card that they issue for use
Case 1:11-md-02221-NGG-RER Document 895 Filed 01/15/20 Page 7 of 30 PageID #: 36893




                             solely at their Establishments) more actively than the
                             Merchant promotes Amex.

   (SAC 146.)

            £.      Related Actions


            In 2008,some merchants first brought suit against Amex in this court (initiating the"MP

    Actions").       In re Amex.2016 WL 748089, at *2 & n.3. Then,in October 2010,the

   Department of Justice and the attorneys general ofeighteen states filed suit against Amex,

    MasterCard, and Visa(the "Government Action").^ The Government Action proceeded to a

   bench trial during the summer of 2014.v On February 19,2015,the court found by a

   preponderance ofthe evidence that the specific NDPs challenged by the Government violate

   Section 1 ofthe Sherman Act. After receiving additional briefing from the parties to the

    Government Action, as well as other interested parties, the court issued a permanent injunction

   on April 30,2015. United States, v. Am.Exp. Co.. No. lO-CV-4496(NGG),2015 WL 1966352

   (E.D.N.Y. Apr. 30,2015),revM,838 F.3d 179, affd sub nom. Ohio. 138 S. Ct. 2274. The court

   denied Amex's motion to stay the permanent injunction pending appeal. United States v. Am.

   Exp. Co.. No. lO-CV-4496(NGG),2015 WL 13735045(E.D.N.Y. May 19, 2015). Amex then

   filed a notice of appeal and sought a stay pending appeal from the Second Circuit. Although a

   three-judge panel ofthe Second Circuit initially denied Amex's motion to stay(Order ofUSCA

   (Dkt.687 in No. lO-CV-4496)),the Second Circuit ultimately entered a temporary stay ofthe

   permanent injunction and a temporary stay ofthe Government Action in this court(Order of

   USCA (Dkt. 697 in No. lO-CV-4496)).




   'Visa and MasterCard entered into consent decrees with the Government on the same day that the Government
    Action was initiated; only Amex remained as a defendant. See In re Amex.2016 WL 748089, at *2 n.5.
Case 1:11-md-02221-NGG-RER Document 895 Filed 01/15/20 Page 8 of 30 PageID #: 36894




           On September 26, 2016,the Second Circuit reversed this court's judgment in the

    Government Action, holding that the court erred in excluding the market for cardholders from its

    definition ofthe relevant market. S^ U.S. v. Amex.838 F.3d at 197, 206-07. Because the

    Second Circuit found that the Government could not, on the facts ofthe case, prove net harm to

    both cardholders and merchants, it directed this court to enterjudgment in favor of Amex. Id

    at 207. Certain state plaintiffs then sought certiorari, which the Supreme Court granted. Ohio v.

    Am. Kxp. Co.. 138 S. Ct. 355(Mem)(2017). On June 25, 2018,the Supreme Court affirmed the

    Second Circuit, holding that this court should have included both sides ofthe Amex platform

    when defining the relevant market. Ohio. 138 S. Ct. at 2285-86.

           Following the Supreme Court's affirmance ofthe dismissal ofthe Government Action,

    matters resumed in the MP Actions. The court granted Amex's motion for partial summary

   judgment in January of2019,s^ In re Amex.361 F. Supp. 3d at 347, and the MP Actions were

    voluntarily dismissed with prejudice on April 12, 2019. (See Stip. & Order ofDismissal(Dkt.

    213 in Case No. 08-CV-2315).)

           F.     The Consolidated Class Actions

           The procedural history ofthe consolidated class actions is complex and need not be

    repeated in full here. For a detailed accounting ofthe development ofthe class action

    component ofthe litigation, see the court's 2015 Memorandum and Order denying approval of

    the Class Settlement Agreement. (Aug.4, 2015 Mem.& Order(Dkt. 657).) After a variety of

    stays and other proceedings, most notably the Supreme Court's decision in Ohio. 138 S. Ct.

    2274,Plaintiffs filed their Second Amended Consolidated Class Action Complaint(the "Second

    Amended Complaint")on December 17, 2018. (SAC.) The Second Amended Complaint asserts

    the following claims for relief: on behalfofthe Amex Class for violation of§ 1 ofthe Sherman


                                                    8
Case 1:11-md-02221-NGG-RER Document 895 Filed 01/15/20 Page 9 of 30 PageID #: 36895




    Act, based on the Anti-Steering Rules(SAC        111-22); on behalf ofthe Non-Amex class for

    violation of § 1 ofthe Sherman Act, based on the Anti-Steering Rules(SAC          123-26); on

    behalf ofthe Amex class for violation of § 1 ofthe Sherman Act, based on the aspect ofthe

    CAA's arbitration provisions disallowing collective action(SAC        127-29); and on behalf of

    the California subclasses for violation of California Antitrust Laws and the California Unfair


    Competition Law(SAC         130-40).

           On March 15, 2019, Amex filed its fully briefed motion to compel arbitration ofthe

    Amex Class's claims and motion to dismiss the Second Amended Complaint. (Mot.; Opp'n;

   Defs. Reply in Further Supp. of Mot.("Reply")(Dkt. 882).) On May 22,2019, Plaintiffs filed a

   supplemental letter notifying the court ofthe Supreme Court's decision in Lamps Plus. Inc. v.

   Varela. 139 S. Ct. 1407(2019). (Pis. May 22,2019 Letter(Dkt. 893).) Amex responded shortly

   thereafter. (Amex May 24,2019 Letter.)

   11.     MOTION TO COMPEL ARBITRATION


           A.      Legal Standard

           The Federal Arbitration Act("FAA")provides that written agreements to arbitrate are

   "valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the

   revocation of any contract." 9 U.S.C. § 2. The FAA "is a congressional declaration of a liberal

   federal policy favoring arbitration agreements, notwithstanding any state substantive or

   procedural policies to the contrary." Moses H. Cone Mem'l Hosp. v. Mercurv Constr. Corp..

   460 U.S. 1, 24(1983). "This policy is founded upon'a desire to preserve parties' ability to agree

   to arbitrate, rather than litigate, their disputes.'" Starke v. SauareTrade. Inc.. 913 F.3d 279, 288

   (2d Cir. 2019)(alteration adopted)(quoting Schnabel v. Trilegiant Corp.. 697 F.3d 110,118(2d

   Cir. 2012)). Under Section 4 ofthe FAA,a party "aggrieved by the alleged failure, neglect, or
Case 1:11-md-02221-NGG-RER Document 895 Filed 01/15/20 Page 10 of 30 PageID #: 36896




    refusal of another to arbitrate under a written agreement for arbitration" may file a motion to

    compel, which a court must grant "upon being satisfied that the making ofthe agreement for

    arbitration or the failure to comply therewith is not in issue." 9 U.S.C. § 4; see also AT&T

    Mobility LLC v. Concepcion. 563 U.S. 333, 354-55 (2011). Despite the FAA's "liberal federal

    policy favoring arbitration agreements," ComnuCredit Com, v. Greenwood. 565 U.S.95,98

    (2012)(citation omitted),"arbitration is a matter of contract and a party cannot be required to

    submit to arbitration any dispute which he has not agreed so to submit," In re Am. Express Fin.

    Advisors Sec. Litig., 672 F.3d 113,127(2d Cir. 2011)(quoting Howsam v. Dean Witter

    Reynolds. Inc.. 537 U.S. 79, 83(2002)). "[C]ourts must rigorously enforce arbitration

    agreements according to their terms," even in cases involving "claims that allege a violation ofa

    federal statute, unless the FAA's mandate has been overridden by a contrary congressional

    command." Am.Express Co. v. Italian Colors Rest.. 570 U.S. 228,233(2013)(quotation marks

    and citations omitted)).

           In deciding a motion to compel arbitration,"the court applies a standard similar to that

    applicable to a motion for summary judgment." Bensadoun v. Jobe-Riat. 316 F.3d 171,175

    (2d Cir. 2003); see also Wachovia Bank. Nat'l Ass'n v. VCG Special Opportunities Master

    Fund. Ltd.. 661 F.3d 164, 172(2d Cir. 2011).

           B.      Discussion


           The Supreme Court's decision in Italian Colors controls. In that case, the Supreme Court

    considered the enforceability ofthe same arbitration provision as that at issue here. 570 U.S. at

    231. The plaintiffs were merchants who accepted Amex cards and brought an antitrust suit

    against Amex,arguing that Amex impermissibly used its market power to force merchants to

    accept its credit cards while assessing fees approximately 30% higher than those for competing



                                                    10
Case 1:11-md-02221-NGG-RER Document 895 Filed 01/15/20 Page 11 of 30 PageID #: 36897




    credit cards. Id Amex moved to compel arbitration based on the arbitration provision in their

    contract with the merchants—^the same as that at issue here—^that required all disputes between

    the parties to be resolved by arbitration and provided that "[t]here shall be no right or authority

    for any Claims to be arbitrated on a class action basis." Id The Court found that the arbitration

    provision was enforceable under the FAA.

           Plaintiffs argue that this case is different from Italian Colors because,"[u]nlike here, the

    plaintiffs in Italian Colors did not assert that market-wide injunctive relief was necessary to

    vindicate their statutory rights." (Opp'n at 6.) In so arguing, Plaintiffs rely on the "effective

    vindication" exception to the FAA,which allows courts to "invalidate, on public policy grounds,

    arbitration agreements that operate as a prospective waiver ofa party's right to pursue statutory

    remedies." Id at 235 (alterations adopted)(quotation marks, emphasis, and citations omitted).

    But Italian Colors is clear that Rule 23 does not establish an entitlement to class proceedings for

    the vindication ofpreexisting statutory rights. 570 U.S. at 234. As the Court observed, a class-

    action waiver "no more eliminates[]parties' rights to pursue their statutory remedy than did

    federal law before its adoption ofthe class action for legal reliefin 1938." Id at 236, The Court

    continued: "to put it differently, the individual suit that was considered adequate to assure

    'effective vindication' of a federal right before adoption of class-action procedures did not

    suddenly become 'ineffective vindication' upon their adoption." Id at 236-37.

           Plaintiffs are correct that, under Italian Colors, the effective vindication exception "would

    certainly cover a provision in an arbitration agreement prohibiting the assertion of certain

    statutory remedies." Id at 236. But the text ofthe CAA does not prohibit the assertion of any

    statutory remedies. Plaintiffs' primary argument seems to be that market-wide equitable relief is

    necessary for effective vindication oftheir rights under the Clayton Act, and that foreclosing



                                                     11
Case 1:11-md-02221-NGG-RER Document 895 Filed 01/15/20 Page 12 of 30 PageID #: 36898




    their ability to access that relief effectively prohibits their assertion ofthose rights. (Opp'n at 3-

    4.) This cannot be true. As the Supreme Court observed in Italian Colors:

                   The antitrust laws do not evince an intention to preclude a waiver of
                   class-action procedure....The Sherman and Clayton Acts make no
                   mention of class actions. In fact, they were enacted decades before
                   the advent of Federal Rule of Civil Procedure 23, which was
                   designed to allow an exception to the usual rule that litigation is
                   conducted by and on behalf ofthe individual named parties only.

    570 U.S. at 234 (alteration adopted)(quotation marks and citations omitted). The parties there

    had "agreed to arbitrate pursuant to that usual rule," and, the Court held,"it would be remarkable

    for a court to erase that expectation." Id.(quotation marks omitted). This case is no different.

    Plaintiffs' claims that class action is necessary to vindicate their rights are nonsensical because,

    as the Italian Colors Court noted, class wide injunctive relief was not available at the time the

    Clayton Act was enacted. Id. at 234. Plaintiffs have provided no reason for this court to assume

    that the Clayton Act, at the time ofits enactment, provided statutory rights that had no effective

    means of vindication.


           Plaintiffs also submitted a supplemental letter arguing that the Supreme Court's recent

    decision in Lamps Plus further supports their position that the court should not compel

    arbitration. (Pis. May 22,2019 Letter at 1.) It does not. As Amex noted in response(Amex

    May 24,2019 Letter), all parties agree that class arbitration is not permitted under the CAA.

    rSee id; Opp'n at 4.) The Lamps Plus holding—^that class arbitration may be compelled under

    the FAA only when it is affirmatively specified in the parties' agreement—^is therefore irrelevant.

    See Lamps Plus, 139 S. Ct. at 1412.

           Finally, Plaintiffs argue that the Seventh Amendment prohibits irrevocable arbitration

    agreements. (See Opp'n at 8-9.) This argument is unavailing. It is true that the Seventh

    Amendment "preserve[s]" the right to trial byjury, U.S. Const, amend. VII, but the Constitution

                                                      12
Case 1:11-md-02221-NGG-RER Document 895 Filed 01/15/20 Page 13 of 30 PageID #: 36899




    permits waivers ofthis right via arbitration agreements between two private parties, see, e.g.,

    Desiderio v. NatU Ass'n of Sec. Dealers, Inc., 191 F.3d 198,206(2d Cir. 1999); InreCurrencv

    Conversion Fee Antitrust Litig., 265 F. Supp. 2d 385,414(S.D.N.Y. 2003)). Plaintiffs cite no

    caselaw to the contrary.

              The court therefore grants Amex's motion to compel arbitration ofthe Amex Class's

    claims.


    III.      MOTION TO DISMISS

              The court will now address Amex's motion to dismiss the Non-Amex Class's claims

    under both federal and California law.^

              A.     Federal Claims

              Section 4 ofthe Clayton Act establishes a private right of action to enforce Section 1 of

    the Sherman Act. 15 U.S.C. § 15. At the pleading stage,"[a]n antitrust plaintiff must show both

    constitutional standing and antitrust standing." Gelboim v. Bank of Am.Corp., 823 F.3d 759,

    770(2d Cir. 2016). Amex claims that Plaintiffs here have not met either burden. (Mot. at 11-

    20.) Because the court determines that Plaintiffs have not established Antitrust Standing for the
    Non-Amex class, it does not address constitutional standing.

              At the motion to dismiss stage,"a private antitrust plaintiff must plausibly allege(a)that

    it suffered a special kind of antitrust injury, and(b)that it is a suitable plaintiff to pursue the

    alleged antitrust violations and thus is an efficient enforcer ofthe antitrust laws." In re London

    Silver Fixing. Ltd.. Antitrust Litig., 213 F. Supp. 3d 530,549(S.D.N.Y. 2016)(quoting Gatt

    Commc'ns,Inc. v.PMC Assocs.. L.L.C., 711 F.3d 68,76(2d Cir. 2013)(alterations adopted)




    2 The California law claims are asserted only by the California Non-Amex Sublass.

                                                           13
Case 1:11-md-02221-NGG-RER Document 895 Filed 01/15/20 Page 14 of 30 PageID #: 36900




    (quotation marks omitted)). Because the court finds that Plaintiffs are not efficient enforcers of

    the antitrust law, it will not address whether they have plausibly alleged antitrust injury.

            As the Second Circuit has described:

                   The efficient enforcer inquiry turns on:(1)whether the violation was
                   a direct or remote cause of the injury; (2) whether there is an
                   identifiable class of other persons whose self-interest would
                   normally lead them to sue for the violation;(3) whether the injury
                   was speculative; and (4) whether there is a risk that other plaintiffs
                   would be entitled to recover duplicative damages or that damages
                   would be difficult to apportion among possible victims of the
                   antitrust injury.

    Gelboim. 823 F.3d at 772. "[These]factors reflect a concern about whether the putative plaintiff

    is a proper party to perform the office of a private attomey general and thereby vindicate the

    public interest in antitrust enforcement." Id. at 780(quotation marks and citation omitted).

    Moreover,"[tjhese four factors need not be given equal weight," and "the relevant significance

    of each factor will depend on the circumstances ofthe particular case." 10 Dental Supplv, Inc. v.

    Henrv Schein. Inc.. 924 F.3d 57,65(2d Cir. 2019).

                   1.      Directness


            This factor cuts against Plaintiffs. "Directness in the antitrust context means close in the

    chain of causation." Gatt. 711 F.3d at 78 (citations omitted). "The overall inquiry is akin to

    proximate cause in tort law—^plaintiffs may not be 'too remote' so as to avoid 'duplicative

    recovery' and'limitless[]increase [in] the universe of potential plaintiffs."' Harrv v. Total Gas

    & Power N. Am.. Inc.. 889 F.3d 104, 116(2d Cir. 2018)(citing In re Aluminum Warehousing

    Antitrust Litig.. 833 F.3d 151,159, 162(2d Cir. 2016)). Amex argues that the Non-Amex Class

    "cannot be directly harmed by Amex's [Anti-Steering Rules] because they have no interaction

    with Amex or Amex's [Anti-Steering Rules]" and "are not Amex consumers or competitors."

    (Mot. at 17.) Amex is correct that, as a general matter,those entities most directly injured by

                                                     14
Case 1:11-md-02221-NGG-RER Document 895 Filed 01/15/20 Page 15 of 30 PageID #: 36901




    anticompetitive conduct are customers or competitors ofthe defendant. Aluminum

    Warehousing, 833 F.3d at 159. And,ofcourse, the Non-Amex Class members are by definition

    not direct customers or competitors of Amex.

             Nonetheless, a plaintiff who is not a customer or competitor may suffer a direct injury if

    it is "a participant in 'the very market directly distorted by the antitrust violation'" and its injury

    is "inextricably intertwined with the injury the [defendants] sought to inflict." Id. at 159,160

    (quoting Blue Shield of Va. v. McCreadv.457 U.S. 465,484(1982); SAS ofPR.Inc. v. PR

    Telephone Co..48 F.3d 39,46(1st Cir. 1995)). And "to assess the plausibility ofa putative

    plaintiffs claim to antitrust injury as being inextricably intertwined with the injury the

    defendants ultimately sought to inflict," this court must"ask whether the plaintiff was

    manipulated or utilized by defendant as a fulcrum, conduit[,] or market force to injure

    competitors or participants in the relevant product and geographical markets." Id. at 161.

    Plaintiffs are indisputably participants in the two-sided credit card market—^the very market

    allegedly distorted by Amex's actions. The question for the court is thus whether their supposed

    injury is inextricably intertwined with the injury Amex sought to inflict. It is not.

             Amex furst argues that Plaintiffs have not alleged a direct injury and instead present only

    a so-called "umbrella" theory of liability. (Mot. at 12-14.) Although the Second Circuit has not

    directly addressed the question,^ district courts in this circuit to have considered such a theory of

    liability—^under which "a consumer who deals with non-defendants... alleges injury by virtue

    ofthe defendants' conspiracy"—^have determined that it cannot create antitrust standing.

    FrontPoint Asian Event Driven Fund. L.P. v. Citibank. N.A.. 16-CV-5263(AKH),2018 WL



    ^ The Second Circuit has not yet explicitly addressed the viability of antitrust claims that rely on an umbrella theory
    ofliability, but it has expressed concems about allowing such claims to proceed. See Gelboim. 823 F.3d at 778-79
    (noting that allowing claims under an umbrella theory of liability could "vastly extend the potential scope of
    antitrust liability" and could allow recovery for "damages disproportionate to wrongdoing").

                                                              15
Case 1:11-md-02221-NGG-RER Document 895 Filed 01/15/20 Page 16 of 30 PageID #: 36902




    4830087, at *6(S.D.N.Y. Oct. 4, 2018)(citing Gelboim. 823 F.3d at 778);In re Platinum &

    Palladium Antitrust Litig., 14-CV-9391 (GHW),2017 WL 1169626, at *22(S.D.N.Y. Mar. 28,

    20171: Sullivan v. Barclays PLC. No. 13-CV-2811 (PKC),2017 WL 685570, at *15-16

    (S.D.N.Y. Feb. 21,2017); In re LEBOR-Based Financial Instruments Antitrust Litig.("jUDBOR"),

    No. ll-MDL-2262(NRB),2016 WL 7378980, at *16(S.D.N.Y. Dec. 20, 2016)). "The concern

    with so-called umbrella purchasers is that 'significant intervening causative factors, most

    notably, the independent pricing decisions ofnon-conspiring retailers, attenuate the causal

    connection between the violation and the injury."' Sonterra Capital Master Fund. Ltc. v.

    BarclavsBankPLC 366 F. Supp. 3d 516,545(S.D.N.Y. 2018)(quoting LIBOR,2016 WL

    7378980, at *15).

           "Umbrella standing concerns are most often evident when a cartel controls only part of a

    market, but a consumer who dealt with a non-cartel member alleges that he sustained injury by

    virtue ofthe cartel's raising of prices in the market as a whole." Gelboim, 823 F.3d at 778. That

    is precisely the situation Plaintiffs allege here. As Amex notes. Plaintiffs "allege[] that Amex's

    [Anti-Steering Rules] raise the prices charged by all credit card networks—even for merchants

    who do not take Amex cards—^because [the Anti-Steering Rules] purportedly restrain

    competition between credit card networks at merchants who accept Amex." (Mot. at 12(citing

    SAC m 73-75, 82).) The court need not—and will not—^rule on whether an umbrella theory of

    liability may ever create antitrust standing. It is enough to observe those general concems and

    note that they are particularly present here, where adopting Plaintiffs' proposed theory of liability

    would expose Amex to damages for every merchant fee charged by every credit card network in

    the United States.




                                                     16
Case 1:11-md-02221-NGG-RER Document 895 Filed 01/15/20 Page 17 of 30 PageID #: 36903




           Arguments about the umbrella theory ofliability aside, Plaintiffs' alleged injuries are

    indirect. In Gatt. the Second Circuit considered an alleged "bid-rigging" or "bid rotation"

    scheme regarding the sale ofradios to New York City and State government agencies. S^ 711

    F.3d at 72. Plaintiff, a radio merchant, alleged that Defendants determined which radio merchant

    would submit the lowest bid and what the price would be. Id The remaining dealers would then

    either "refrain from bidding or submit artificially inflated 'dummy quotations' for the contract."

    Id. Any merchant who refused to cooperate with the process would lose their license to deal the

    Vertex radios used by both the City and State governments. Id The plaintiffrefused to comply

    and, as a result, was no longer permitted to sell Vertex-brand radios. Id The Second Circuit

    determined that this was an indirect injury because the plaintiff"was only incidentally harmed by

    the conspiracy" and "[i]t did not pay higher prices by virtue ofthe conspiracy; it merely lost the

    right to sell to one brand ofradio." Id at 78-79. Here, unlike in Gatt, Plaintiffs do allege that the

    Non-Amex Class actually paid higher prices because of Amex's conduct. Nonetheless, as in

    Gatt, their alleged injury is only incidental—^Amex was not, according to the allegations in the

    complaint, using its market power to force its competitors to charge higher merchant fees across

    the board. Nor did it enter into a horizontal price-fixing agreement with those competitors.

    What it allegedly did, rather, was force those merchants who did accept its cards to refrain from

    steering customers towards other cards and, in so doing, insulated its ability to charge those

    merchants ultracompetitive fees. Plaintiffs may be right that this had an effect on the fees other

    credit card networks charged to the Non-Amex Class, but any such effect was incidental to

    Amex's alleged anticompetitive behavior.

           In arguing to the contrary. Plaintiffs rely on three cases: In re DDAVP Direct Purchaser

    Antitrust Litigation, 585 F.3d 677(2d Cir. 2009); Dennis v. JPMorgan Chase and Comnanv,343


                                                     17
Case 1:11-md-02221-NGG-RER Document 895 Filed 01/15/20 Page 18 of 30 PageID #: 36904




    F. Supp. 3d 122(S.D.N.Y. 2018); and In re Namenda Direct Purchaser Antitrust Litigation, 331

    F. Supp. 3d 152(S.D.N.Y. 2018). (S&q Opp'n at 19-20.) In DDAVP.the Second Circuit held

    that "even though the plaintiffs' injuries were derivative ofthe direct harm experienced by the

    defendants' competitors, harming competitors was simply a means for the defendants to charge

    the plaintiffs higher prices." 585 F.3d at 688. Plaintiffs have not argued—nor could they—^that

    Amex imposing the Anti-Steering Rules on the Amex Class was "simply a means" to increase

    the fees its competitors charged to the Non-Amex Class. DDAVP is therefore inapposite.

           Dennis and Namenda provide somewhat more analogous situations. The relevant

    plaintiffs in Namenda purchased the generic version ofa drug and sued the manufacturer and

    seller ofthe name brand version ofthe drug, alleging that"they paid higher prices for generic

    memantine because Defendants intentionally restricted and manipulated generic competition" by

    entering into settlements seeking to delay market entry for some generic versions. Id at 190-94,

    213. This is a more direct injury than that alleged by Plaintiffs here: the defendants there directly

    conspired with one competitor to keep some other competitors out ofthe relevant market.

    id. Amex's Anti-Steering Rules, by contrast, are not a direct agreement with any other party to

    manipulate or limit entry into the credit network market. At best. Plaintiffs allegations involve

    Amex's competitors reacting—^perhaps in predictable ways—^to a contractual provision entered

    into between Amex and the Amex Class.

           In Dennis,the plaintiffs alleged that the defendants conspired to manipulate the Bank Bill

    Swap Reference Rate(the "BBSW"),a benchmark interest rate used to set the price for some

    financial derivatives. 343 F. Supp. 3d at 142. The plaintiffs had all "engaged in U.S.-based

    transactions for BBSW-based derivatives." Id Presumably, Plaintiffs here could argue that they

    engaged in transactions that charged fees based on Amex's merchant fees—^but the situations are


                                                     18
Case 1:11-md-02221-NGG-RER Document 895 Filed 01/15/20 Page 19 of 30 PageID #: 36905




    entirely different. Amex set the price for its merchant fees, which then influenced the fees

    charged by its competitors, as all price setting does. It did not, however,fraudulently manipulate

    a benchmark explicitly used by its competitors to set their rates. Instead, the relationship

    between its rates and those of Visa, Mastercard, and Discover is indirect, and the chain of

    causation is attenuated by the intervening decisions ofthose entities that, presumably, consider a

    great number offactors.

           The Second Circuit's most recent decision on the issue,10 Dental. 924 F.3d 57,

    underscores the difference between the circumstances in Dennis and Namenda and those the

    court considers here. There,the plaintiff—a small seller of dental supplies—distributed its

    supplies using an online portal hosted by a third party. 10 Dental,924 F.3d at 61. The plaintiff

    alleged that larger dental-supply distributors conspired to drive that online portal out of business

    and that it was harmed as a result. Id This injury was insufficiently direct, said the Second

    Circuit, because the plaintiff"was not the target of annihilation; it was simply collateral

    damage." Id, at 65-66. So,too, here: the Non-Amex Class may have been "damaged" by the

    Anti-Steering Rules, but they, quite obviously, were "not the target of annihilation."

                   2.      Identifiable Class of Other More Direct Victims

           "This consideration seems to bear chiefly on whether the plaintiff is a consumer or a

    competitor." Gelboim. 823 F.3d at 779. "Implicit in the inquiry is recognition that not every

    victim of an antitrust violation needs to be compensated under the antitrust laws in order for the

    antitrust laws to be efficiently enforced." Id, As previously noted, the Non-Amex Class

    members and representatives are definitionally not Amex's customers or competitors, but are,

    rather, consumers participating in the affected market. And while such participants may

    occasionally be the most well positioned enforcers ofthe antitrust laws, that is not the case here



                                                     19
Case 1:11-md-02221-NGG-RER Document 895 Filed 01/15/20 Page 20 of 30 PageID #: 36906




    because there is an obvious class of more direct victims—^the Amex Class, who are actually

    bound by Amex's Anti-Steering Rules.

           The court is aware this factor merely requires "an entity most motivated by self-interest,

    not    entity most motivated by self-interest" and, therefore, that "[ijnferiority to other potential

    plaintiffs can be relevant, but it is not dispositive." PDAVP.585 F.3d at 688-89(emphasis in

    original)(quotation marks and citations omitted). And, of course, even the Non-Amex class

    members here are "significantly motivated due to their 'natural economic self-interest' in paying

    the lowest price possible," id at 689. This is not enough to sway this factor in Plaintiffs' favor,

    however, because "den3dng [them] a remedy on the basis of[their] allegations in this case is not

    likely to leave a significant antitrust violation undetected or unremedied." 10 Dental. 924 F.3d at

    66 (citation omitted). Obviously,the Amex Class has litigated the same issue, and remains free

    to do so pursuant to the arbitration process laid out in their agreement with Amex. Moreover, as

    previously discussed, these provisions have also been the subject ofseveral other lawsuits in

    front ofthis court, from the Government, other, larger, merchants, and, now,consumers who

    shop at stores bound by the Anti-Steering Rules. And at least some ofthese other litigants are

    more directly harmed than the Non-Amex Class members.             10 Dental. 924 F.3d at 66

    ("Given that[the plaintiff] is further removed from the harm caused by the Defendants than the

    parties directly affected by the boycott that have already sued the Defendants, the second

    efficient-enforcer factor weighs against [the plaintiffs] antitrust standing.")

                   3.      Speculative Nature ofIniurv

           The existence ofonly "highly speculative damages is a sign that a given plaintiff is an

    inefficient engine ofenforcement." Gelboim. 823 F.3d at 779. "At the same time, some degree

    of uncertainty stems from the nature of antitrust law." Id "Impediments to reaching a reliable



                                                     20
Case 1:11-md-02221-NGG-RER Document 895 Filed 01/15/20 Page 21 of 30 PageID #: 36907




    damages estimate often flow from the nature and complexity ofthe alleged antitrust violation."

    Id at 780.


           In 10 Dental,the Second Circuit determined that the nature ofthe plaintiffs injuries

    "render[ed] its potential recovery highly speculative" because its "damages calculation rests on

    multiple layers ofspeculation" and "essentially would require the creation of an 'altemative

    universe.'" 924 F.3d at 67. Here, too, Plaintiffs' damages calculation would necessarily rest on

    multiple layers ofspeculation. Plaintiffs claim that"damages here may be readily measured by

    the overage paid by all merchants—^i^,the difference between the actual 'price' of merchant

    fees and the presumed competitive 'price' of merchant fees." (Opp'n at 22(emphasis in

    original)(footnote call number omitted).) But that is precisely the problem—calculating the

    "presumed competitive price" would involve assessing the pricing decision on Amex's non-party

    competitors, all of whom are competing against one another as well as against Amex on both

    sides ofthe two-sided market. As such,the calculation involves several stages of speculation:

    how much steering would occur if merchants accepting Amex cards were permitted to engage in

    it? What effect would this have on Amex's merchant fees? What effect would any change in

    Amex's merchant fees have on the decisions of its competitors regarding their own merchant

    fees? And,perhaps most important in terms ofthe speculative nature ofthis claim, how would

    those decisions trickle over into the parallel situation ofthe Non-Amex Class members? Such

    exogenous factors are, to be sure, insufficient by themselves to defeat antitrust standing;

    nonetheless,their presence is relevant to the efficient enforcer analysis. See London Silver

    Fixing,213 F. Supp. 3d at 557.




                                                    21
Case 1:11-md-02221-NGG-RER Document 895 Filed 01/15/20 Page 22 of 30 PageID #: 36908




                   4.      Duplicative Recovery and Complex Apportionment

           In 10 Dental, the Second Circuit reiterated the importance ofthis consideration, noting

    that "[t]he existence of other plaintiffs who could lay claim to precisely the same damages,

    whether in theory or in actuality, indicates that the would-be antitrust plaintiff might not be well

    positioned to vindicate the antitmst laws for the benefit ofthe public." 924 F.3d at 67. While

    that is not obviously the case here, the court does note its concems about the complex nature of

    apportionment and the broad nature ofthe class suggested by Plaintiffs, which presents an

    "obvious risk of disproportionate damages." In re London Silver Fixing. Ltd.. Antitrust Litig.,

    332 F. Supp. 3d 885,906(2d Cir. 2018).

           Amex argues that the court should be concerned because at least some ofPlaintiffs have

    already recovered damages for the alleged lack of competition between the credit card networks.

    (Mot. at 19; Reply at 8-9.) However, as Plaintiffs respond and Amex does not dispute,these

    settlements resolved disputes regarding similar provisions Visa and Mastercard allegedly

    imposed on merchants, not Amex's Anti-Steering Rules at issue here. (See Opp'n at 22.) The

    fact that some wrongdoers have already agreed to settlements, moreoever,"has nothing to do

    with the efficient enforcer analysis, particularly Gelbpim's concern with disproportionate

    damages." In re Foreign Exch. Benchmark Rates Antitrust Litig.. No. 13-CV-7789(LGS),2016

    WL 5108131, at *7) S.D.N.Y. Sept. 20, 2016). The court is thus unpersuaded by Amex's

    argument on this point.

           The court does note, however,that Gelboim "strongly suggested" that "other enforcement

    mechanisms were relevant" to this factor when it "stat[ed] that the fact that the defendants'

    alleged manipulation was 'under scrutiny by government organs, bank regulators[,] and financial

    regulators bears upon the need for the plaintiffs as instruments for vindicating the Sherman



                                                    22
Case 1:11-md-02221-NGG-RER Document 895 Filed 01/15/20 Page 23 of 30 PageID #: 36909




    Act.'" Sonterra, 277 F. Supp. 3d at 565 (alterations adopted)(quoting Gelbpim,823 F.3d at

    778). And, as the court has previously discussed, there are certainly other available enforcement

    mechanisms here. While this would not eliminate antitrust standing by itself, it "does reinforce

    the conclusion that the remaining plaintiffs are not efficient enforcers ofthe antitrust laws." Id.
                                                   ***




           Because all four ofthe efficient-enforcer factors cut against Plaintiffs, the court fmds that

    the Non-Amex Class has not established federal antitrust standing.

           B.      California Claims

           Amex argues that the California Non-Amex Subclass lacks standing to sue under

    California law for essentially the same reasons it lacks standing under federal law. (Mot. at 20-

    21.) Plaintiffs contend that standing under California law must be analyzed independent of

    federal antitrust standing, and argue that the California Non-Amex Subclass does have standing

    to pursue their antitrust claims imder California law. (Opp'n at 23-24.) As an initial matter.

    Plaintiffs are correct that dismissal ofthe Non-Amex Class's Sherman Act claims does not

    necessarily mandate the dismissal oftheir claims under the California Unfair Competition Law

    (the "UCL")and California state antitrust law, known as the Cartwright Act. Samsung Elecs.

    Co. V. Panasonic Corp., 747 F.3d 1199, 1205 n.4(9th Cir. 2014). However, dismissal is

    independently appropriate on these claims for substantially the same reasons as it is appropriate

    on their federal claims.

                   1.      The Cartwright Act

           The California Supreme Court has not addressed whether antitrust standing under

    California state law is properly analyzed under the same framework as that used to determine

    federal antitrust standing. See Salveson v. JP Morgan Chase & Co.. 166 F. Supp. 3d 242,257



                                                    23
Case 1:11-md-02221-NGG-RER Document 895 Filed 01/15/20 Page 24 of 30 PageID #: 36910




    (E.D.N.Y. 2016); In re Capacitors Antritrust Litig., 106 F. Supp. 3dl051,1072-73(N.D. Cal.

    2015). While courts have disagreed on the issue—and authority is sparse in either direction—^the

    court is persuaded by those that have found that the same or substantially similar factors apply.

    See Salvesom 166 F. Supp. 3d at 258; In re Dairv Farmers of Am..Inc. Cheese Antitrust Litig.,

    No.09-CV-3690,2015 WL 3988488, at *8(N.D. 111. June 29,2015); In re Flash Memory

    Antitrust Litig.. 643 F. Supp. 2d 1133, 1151 (N.D. Cal. 2009). But see Capacitors, 106 F. Supp.

    3d at 1073.


           This determination is in accordance with the analysis of at least one of California's

    intermediate appellate courts. S^ Vinci v. Waste Mgmt.,Inc.. 43 Cal. Rptr. 2d 337, 338-39

    (Cal. Ct. App. 1995). It is unclear the extent to which Vinci's holding was altered by the

    California Supreme Court's observation that "[ijnterpretations offederal antitrust law are at most

    instructive, not conclusive, when construing the Cartwright Act," Arveh v. Canon Bus. Sols.,

    Inc.. 292 P.3d 871,877(Cal. 2013), but that statement, without more,is insufficient to convince

    this court that the California Supreme Court would decide the issue contrary to Vinci. See New

    York V. Nat'l Serv. Indus.. Inc.. 460 F.3d 201,210(2d Cir. 2006); see also Comm'r ofInternal

    Revenue v. Bosch's Estate. 387 U.S. 456,465(1967)("[A]n intermediate appellate state court is

    a datum for ascertaining state law which is not to be disregarded by a federal court unless it is

    convinced by other persuasive data that the highest court ofthe state would decide otherwise."

    (quotation marks and citation omitted)).

           Lacking more direct guidance from the California courts, and in light of Vinci,the court

    will thus apply the federal factors to analyze antitrust standing under California law. As laid out

    by the Supreme Court,then, the relevant factors are:"(1)the nature ofthe plaintiffs alleged

    injury,(2)the directness ofthe injury,(3)the speculative nature ofthe harm,(4)the risk of


                                                    24
Case 1:11-md-02221-NGG-RER Document 895 Filed 01/15/20 Page 25 of 30 PageID #: 36911




    duplicative recovery and(5)the complexity in apportioning damages." Salveson, 166 F. Supp.

    3d at 259; see also Associated Gen. Contractors of CaL. Inc. v. Cal. State Council of Carpenters

    ("AGC"),459 U.S. 519, 535-37(1983). The court also observes, however,that California law

    considers these factors somewhat more liberally than its federal analog. See Salveson, 166 F.

    Supp. 3d at 259.

            As to the nature ofthe alleged injury, the court must consider "whether the nature ofthe

    injury asserted by a plaintiff is 'the type the antitrust laws were intended to forestall.'" Salveson,

    166 F. Supp. 3d at 259 fquoting Knevelbaard Dairies v. Kraft Foods. Inc.. 232 F.3d 979,987(9th

    Cir. 2000)). In assessing this requirement, courts look to:(1)the defendant's anticompetitive

    conduct;(2)the plaintiffs "worse position" as a result of defendant's conduct; and(3)a

    comparison ofthe anticompetitive effect of defendant's conduct and plaintiffs alleged injury.

    See Harrv v. Total Gas & Power N. Am.,Inc., 889 F.3d 104, 115(2d Cir. 2018). Here, Amex

    allegedly used its market power to pressure the merchants who accepted its cards to agree to its

    Anti-Steering Rules. Because this prevented merchants from charging more to consumers using

    Amex cards and from offering incentives to those who used other credit cards, merchants have

    no way to increase use of a card that charges less. Amex and its competitors, then, have no

    incentive to keep prices down. (SAC ^ 50.) In other words,Plaintiffs "have alleged that Amex's

    imposition ofits [Anti-Steering Rules] stifles interbrand competition in the relevant market...

    [,] thereby causing^merchants to pay higher fees, and raising overall transaction costs above

    competitive levels." (Opp'n at 13(emphasis in original).) This is sufficient to have plausibly

    alleged that Amex engaged in unlawful anticompetitive conduct, at least to meet the "low bar" of

    the inquiry at the standing stage. See 10 Dental. 924 F.3d at 63.




                                                     25
Case 1:11-md-02221-NGG-RER Document 895 Filed 01/15/20 Page 26 of 30 PageID #: 36912




           Next,the court must "isolate and identify [Plaintiffs']'actual injury' or 'the ways in

    which the plaintiff claims it is in a'worse position' as a consequence ofthe defendant's

    conduct." Id, at 63(quoting Gatt, 711 F.Sd at 76). "Assuming that [Plaintiffs are] operating in a

    market affected by anticompetitive conduct, the question of actual injury becomes whether

    [Plaintiffs are] worse offthan [they] would be ifthe market were free of anticompetitive forces."
    Id. at 64. Taking the allegations in the complaint as true. Plaintiffs have alleged sufficient facts

    to show that they are in a worse position as a result of Amex's alleged conduct. They allege the
    following:

                   On the merchant side ofthe market, Amex's imposition ofincreased
                   merchant fees, has,in turn, enabled Visa, MasterCard, and Discover
                   to increase their respective merchants' fees, thereby stifling
                   competition, and causing all credit card accepting merchants to pay
                   supracompetitive merchant fees. This includes merchants who do
                   not accept Amex cards but do accept other credit cards, because the
                   remaining credit card networks do not lower their merchant fees for
                   the generally small merchants that do not accept Amex.

    (SAC 182.) Plaintiffs thus allege that they are charged higher merchant fees and are, as a result,
    worse offthan they would be in a genuinely competitive market.

            Finally, Plaintiffs "must demonstrate that the Defendants' anticompetitive behavior

    caused its actual injury." 10 Dental. 924 F.Sd at 65; see also Brunswick Corp. v. Pueblo Bowl-

    0-Mat Inc.. 429 U.S. 477,489(1977)(the plaintiff must show that its injury "flows from that

    which makes defendants' acts unlawful"). This is the least certain ofthe relevant considerations

    in this inquiry. It is plausible that the imposition of higher merchant fees, in combination with

    the Anti-Steering Rules, could stifle competition and allow Amex's competitors to raise their

    rates across all merchants, rather than just across those merchants who are bound by the Anti-

    Steering Rules themselves. This is particularly true given that most large merchants, according

    to Plaintiffs, do accept Amex,meaning that the credit card companies would have little incentive

                                                     26
Case 1:11-md-02221-NGG-RER Document 895 Filed 01/15/20 Page 27 of 30 PageID #: 36913




    to tailor contracts for relatively insignificant individual merchants who do not. Despite this

    logical connection, the court cannot ignore the intervening decisions ofthird parties that weaken

    the chaui of causation from Amex's Anti-Steering Rules to the merchant fees charged by other

    networks to the Non-Amex Class members.

           Even assuming that antitrust injury has been established, however,that does not outweigh

    the other factors relevant to the antitrust standing analysis, all four of which cut against

    Plaintiffs. The court has discussed these factors above—^as a part ofits "efficient enforcer"

    analysis—^but will address directness again because '"the extent to which antitrust injury is

    recognized under the Cartwright Act is enlarged, by statute, in comparison to federal law'

    because an action 'may be brought by a person who is injured... by reason of anything declared

    unlawful by [the Cartwright Act], regardless of whether such injured person dealt directly or

    indirectly with the defendant." Salveson. 166 F. Supp. 3d at 263(emphasis omitted)(quoting

    Knevelbaard. 232 F.3d at 991k see also Dairy Farmers. 2015 WL 3988488, at *8 ("California's

    antitrust-standing provision is broader in some respects than federal antitrust-standing law.");

    Cal. Bus. & Prof. Code § 16750(a)).

           Courts applying California law find antitrust standing where,for example,"indirect

    purchasers ofcomponents had satisfied their burden of pleading directness of injury by alleging

    that the cost ofthe component was traceable through the product distribution chain." Flash

    Memory.643 F. Supp. 2d at 1155 (collecting cases). In fact, California's statute allowing the

    expansion ofits antitrust standing as compared to federal law was passed in response to Illinois

    Brick Company v. Illinois. 431 U.S. 720(1977), which held that indirect purchasers lacked

    antitrust standing where their only alleged damages were the overcharges passed on from direct

    purchasers,id at 730-31; see also McCreadv.457 U.S. at 474(describing the Illinois Brick



                                                     27
Case 1:11-md-02221-NGG-RER Document 895 Filed 01/15/20 Page 28 of 30 PageID #: 36914




    decision as finding "unacceptable the risk of duplicative recovery engendered by allowing both

    direct and indirect purchasers to claim damages resulting from a single overcharge by the

    antitrust defendant"). See Dairv Farmers, 2015 WL 3988488, at *7("The California legislature

    took action within months...(i.e., prior to the AGO decision)...to prevent Illinois Brick from

    having any effect on judicial interpretation ofthe Cartwright Act."(alterations adopted)

    (citations and quotation marks omitted)). The California legislature did not undertake a sumlar

    response to AGC just six years later, and has not done so since, despite some state and numerous

    federal courts applying the AGC factors to California antitrust standing. And, as "Illinois Brick

    and AGC are separate inquiries," Dairv Farmers, 2015 WL 3988488, at *8 (citing In re

    Rej&igerant Compressors Antitrust Litig., No. 09-MD-2042,2013 WL 1431756, at *10(E.D.

    Mich. Apr. 9, 2013)),the impact ofthe statute outside the context of indirect purchasers is

    unclear.


           In any event, California law does not allow recovery for an antitrust injury that is a

    "secondary, consequential, or remote" result ofthe allegedly unlawful conduct. In re WellPoint,

    Inc. Out-of-Network UCR Rates Litig., No. 09-MD-2074,2013 WL 12130034, at *10(C.D. Cal.

    July 19,2013)(quoting Cellular Plus. Inc. v. Superior Court, 18 Cal. Rptr. 2d 303, 312(Cal. Ct.

    App. 1993)). Instead,the injury alleged must be "the direct result" ofthat conduct. Id (quoting

    Cellular Plus, 18 Cal. Rptr. 2d at 312); see also Mever v. Oualcomm Inc., No.08-CV-655, 2009

    WL 539902, at *8(S.D. Cal. Mar. 3,2009("The California courts have held that a plaintiff

    whose injuries were not secondary, consequential, or remote, but the direct result ofthe unlawful

    conduct and were the kind ofinjuries the antitrust laws seek to prevent has antitrust standing."

    (quotation marks and citations omitted)). And,as discussed above,the Non-Amex Class's injury

    is—definitionally—secondary. Plaintiffs have alleged that they were charged higher merchant


                                                    28
Case 1:11-md-02221-NGG-RER Document 895 Filed 01/15/20 Page 29 of 30 PageID #: 36915




    fees because of reactions to Amex's rate-setting by independent actors, Amex's competitors.

    They do not allege that Amex conspired to increase merchant fees across the market, but instead

    only that Amex's Non-Steering Provisions had that effect. Such allegations, without more, do

    not sufficiently tie Amex's alleged anti-competitive conduct to the merchant fees ofthe

    California Non-Amex Subclass, who did not interact with Amex directly (and, moreover, did not

    directly interact with any other party that, at any point in the chain of causation, entered into any

    agreement or transaction with Amex at all).

             Even under this more liberal approach to the directness inquiry, therefore, the Non-

    Amex Class's injuries are simply too remote. This determination,in combination with the

    factors discussed previously, brings the court to conclude that the California Non-Amex Subclass

    has failed to allege standing under the Cartwright Act.

                    2.     TheUCL

             Finally, the California Non-Amex Subclass asserts claims under the UCL(SAC Ifll 136-

    40), alleging that Amex violated the UCL "by entering into contracts in an unreasonable restraint
    oftrade within the State of California in violation ofthe Sherman Act and the Cartwright Act"

    (id. H 137). The UCL does allow a plaintiffto bring a claim based on conduct that violates other

    laws, Cal. Bus. & Prof. Code § 17200, but dismissal of an xmderlying antitrust claim mandates

    dismissal ofthe UCL claim as well, see Dairy Farmers,2015 WL 3988488, at *18; In re

    Wellpoint Inc. Out-of-Network UCR Rates Litig.. 903 F. Supp. 2d 880,927-28(C.D. Cal.

    2012).

             Because the court has dismissed all ofthe Non-Amex Class's other claims and Plaintiffs

    have provided no reason that the California Non-Amex Subclass's UCL claims survive

    independently, the court also dismisses their claims under the UCL.


                                                     29
Case 1:11-md-02221-NGG-RER Document 895 Filed 01/15/20 Page 30 of 30 PageID #: 36916




    IV.    CONCLUSION


           For the foregoing reasons, Amex's(Dkt. 875)motions to compel arbitration and to

    dismiss are both GRANTED. The court retains limited jurisdiction to enforce any award

    resulting from any arbitration between Amex and members ofthe Amex class.

           AJl claims asserted by the Non-Amex Class are DISMISSED. The Clerk of Court is

    respectfully DIRECTED to terminate Qwik Lube,LCC and LaJolla Auto Tech,Inc. and to

    remove them from the caption.

           SO ORDERED.

                                                                     s/Nicholas G. Garaufis
    Dated: Brooklyn,New York                                        NICHOLAS G. GARAUFI^
           January i H ,2020                                        United States District Judge




                                                 30
